Citation Nr: 1543058	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-23 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for human immunodeficiency virus (HIV).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to January 1994, followed by service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the Veteran submitted correspondence from the Social Security Administration (SSA), dated January 2014.  In the letter, SSA indicates that the Veteran was found to have "met the requirements for disability benefits," and that the Veteran had indicated that he was unable to work due to several disabilities, including his PTSD, depression, anxiety, and HIV.  However, records from SSA have not been requested.  Significantly, the Veteran is already service-connected for PTSD, and the current appeal includes a claim for service connection for HIV and a TDIU.  Therefore, the SSA records are relevant to the issues on appeal, and the RO must attempt to obtain SSA records on remand.   

Second, the Veteran had originally requested a hearing before the Board in his September 2013 VA Form 9, but the Veteran's representative subsequently submitted a statement in March 2014 withdrawing that request.  However, in a March 2015 statement, the Veteran clarified that he had withdrawn a request for a local hearing but wished to have a videoconference hearing before the Board on all pending issues.  The Veteran's representative also provided a March 2015 statement requesting a hearing before the Board.  No hearing has been provided to the Veteran, and the record does not reflect that the Veteran has withdrawn his hearing request.  Therefore, the Veteran should be scheduled for the requested hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.703 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  First, contact SSA and obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Then issue a Supplemental Statement of the Case (SSOC) addressing these issues.

3.  Only after providing the Veteran a SSOC on any issues that remain denied, then schedule him for a video conference hearing before a Veterans Law Judge (VLJ) at his local RO.  Provide him and his representative reasonable advance written notice of the date, time, and location of his requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




